DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an inlet, an outlet opposing the inlet, and an interior surface opposing the exterior surface” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cavities that only have a hexagonal shape”.  It’s not clear as to if the limitation means each of the cavities has a hexagonal shape, or if it means the combination of all cavities for a hexagonal shape outline.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “..cavities that each only has a hexagonal shape”.
Claim 9 recites “the foam-filled honeycomb core structure further include an outlet”.  However in claim 1, the honeycomb core structure is coupled to the air-impermeable duct wall on one side, which means the duct wall would inherently prevent air from flowing out of the honeycomb structure and therefore there is no outlet.  It’s not clear how an outlet is created in the honeycomb core structure when it is covered by an air-impermeable duct wall.  Examiner recommend applicant to amend this limitation of claim 9 to (and for examining purpose, examiner interprets this limitation is) “wherein the duct include an inlet includes an inlet, an outlet opposing the inlet, and an interior surface opposing an exterior surface, and wherein the foam-filled honeycomb core structure is configured to absorb sound, to thermally insulate the duct, and to structurally support the duct”.
Claim 9 recites the limitation "the exterior surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an exterior surface”.
Claim 15 recites “cavities that only have a hexagonal shape”.  It’s not clear as to if the limitation means each of the cavities has a hexagonal shape, or if it means the combination of all cavities for a hexagonal shape outline.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “..cavities that each only has a hexagonal shape”.
Claim 19 recites “cavities that only have a hexagonal shape”.  It’s not clear as to if the limitation means each of the cavities has a hexagonal shape, or if it means the combination of all cavities for a hexagonal shape outline.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “..cavities that each only has a hexagonal shape”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20120267476) in view of Ayle (US 20140133964).
Regarding claim 1, Thomas (Fig. 1-3, 7) teaches a duct (air conditioning conduit 50, fig 7) comprising:
an air-permeable rigid tube (formed by 72.  [0097], “the second cover layer 72 is perforated; for example the second cover layer 72 comprises microperforation”) defining an interior layer (72 is an interior layer);
a foam-filled core structure ([0077], “core layer 60 comprises a sound-absorbing open-pore core material” and [0079], “core layer 60 comprises an open-pore foam material”) having a tubular shape (as viewed in fig 3);
an air-impermeable duct wall (62, fig 7.  [0077] “The first cover layer 62 is designed so as to be airtight”).  
Thomas fails to teach the foam-filled core structure comprising cavities that each only has a hexagonal shape with a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity, the first hexagonal face of each of the hexagonal shaped cavities being coupled to an exterior wall of the air-permeable rigid tube; the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall, wherein the air- impermeable duct wall includes a layer of film.
Ayle teaches a foam-filled core structure (honeycomb structure 28, fig 2-3) comprising cavities (space inside each honeycomb structure individual hexagonal structure of honeycomb 28) that each only has a hexagonal shape (see fig 3) with a first hexagonal face (the surface facing sheet 44 shown in fig 2-3) at a first end (lower end as viewed in fig 2) of a hexagonal shaped cavity and a second hexagonal face (the surface facing sheet 42 as viewed in fig 2-3) at a second end (upper end as viewed in fig 2) opposite the first end of the hexagonal shaped cavity, wherein an air-impermeable duct wall (42, fig 2) includes a layer of film ([0028] “solid protective sheet 42”)
As modified, Thomas in view of Ayle teaches the first hexagonal face of each of the hexagonal shaped cavities being coupled to an exterior wall of the air-permeable rigid tube; the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall (When modified by Ayle, Thomas’s structure in fig 7 would have honeycomb cavities in core layer 60.  The first hexagonal face would be coupled to an exterior wall, which is an upper surface of 72 in Thomas fig 7.  The second hexagonal face would be coupled to an interior surface, which is a lower surface of 72 in Thomas fig 7).
It would have been obvious at the time of filing to modify Thomas as taught by Ayle to substitute the core structure with the foam-filled honeycomb core structure of Ayle in order to facilitate the acoustic performance of the acoustic liner while increase the structural strength of the acoustic liner as the same time.
Regarding claim 2, Thomas in view of Ayle teaches the foam-filled honeycomb core structure has a structural honeycomb portion (honeycomb core structure inherently has a structural honeycomb portion) comprising metal, composite material, or a combination thereof and defining the plurality of hexagonal shaped cavities (Ayle [0030] “The materials used to make the honeycomb 28 can be any of those typically used in acoustic structures including metals, ceramics and composite materials”.)
Regarding claim 3, Thomas in view of Ayle teaches the foam-filled honeycomb core structure has foam in the plurality of hexagonal shaped cavities (as viewed in Ayle fig 2), and wherein the foam of the foam-filled honeycomb core structure comprises open cell foam (Thomas [0019] “core layer comprises an open-pore foam material”).
Regarding claim 7, Thomas in view of Ayle teaches the first hexagonal face is substantially parallel to the second hexagonal face (as viewed in Ayle fig 2).
Regarding claim 8, Thomas in view of Ayle teaches the foam-filled honeycomb core structure has foam in the plurality of hexagonal shaped cavities such that the foam extends from the first hexagonal face of each of the hexagonal shaped cavities to the second hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities cavities (Thomas teaches core structure filled entire space between air-permeable rigid tube and air-impermeable duct wall.  When adding honeycomb structure of Ayle to Thomas, foam material of Thomas would fill entire honeycomb structure and foam material reaches two end hexagonal faces.).
Regarding claim 9, Thomas in view of Ayle teaches the duct further includes an inlet (inlet of duct 50, Thomas fig 7), an outlet (outlet of duct 50, Thomas fig 7) opposing the inlet, and an interior surface (lower surface of 72, Thomas fig 7) opposing an exterior surface (upper surface of 62, Thomas fig 7), and wherein the foam-filled honeycomb core structure “is configured to absorb sound, to thermally insulate the duct, and to structurally support the duct” (the combination teaches this functional limitation.).
Regarding claim 11, Thomas in view of Ayle teaches a vehicle (Thomas airplane 10, fig 1) including the duct of claim 1, the vehicle comprising:
an environmental cooling system, the environmental cooling system including:
an air conditioning unit (air conditioning unit 32, Thomas fig 1); first zone ducts; second zone ducts (Thomas [0072] “starting from the air conditioning unit 32 at first represents a main conduit provided in longitudinal direction of the airplane, wherein several supply lines 34 branch off (not shown in detail) from said main conduit.”  Supply lines located in the longitudinal direction of airplane are inherently provided in zones such as a port side zone and a starboard side zone); and riser ducts (vertical ducts 34 that extends along the airplane shell on both port side and starboard side in Thomas fig 1) coupled to the first zone ducts and the second zone ducts, wherein one of the first zone ducts, the second zone ducts, or the riser ducts comprises the duct of claim 1.
Regarding claim 12, Thomas in view of Ayle teaches a fuselage (Thomas [0065] “airplane fuselage 12”), the fuselage including a cabin (Thomas 16, fig 1), wherein the first zone ducts are located above the cabin in a crown of the fuselage (Thomas fig 1, the distribution line 36 at the crown of the airplane fuselage 12 above the cabin region 16), wherein the second zone ducts are located below the cabin (Thomas [0070], “central distribution line, which starting from the air conditioning unit 32 at first represents a main conduit provided in longitudinal direction of the airplane”, not shown in the drawings.  The air conditioning unit 32 and therefore the central distribution line/main conduit is located below the horizontally-extending floor 20 of the cabin region 16 in the cargo region 18).
Regarding claim 13, Thomas in view of Ayle teaches the first zone ducts include the duct, and wherein at least one duct of the second zone ducts and at least one duct of the riser ducts include a second duct comprising: a second foam-filled honeycomb core structure having a tubular shape; and a second air-impermeable duct wall coupled to an exterior surface of the second foam- filled honeycomb core structure (See rejection in claim 1.  Thomas teaches plural ducts in the airplane, and the duct structure having air-permeable rigid tube, foam-filled honeycomb core and air-impermeable duct wall is taught by the combination as shown in claim 1 rejection).
Regarding claim 14, Thomas in view of Ayle teaches the first zone ducts and the second zone ducts do not include one or more noise attenuating mufflers (see Thomas, which does not appear to teach zone mufflers encasing the duct, as the noise attenuating elements are instead incorporated into the ducts).
Regarding claim 15, Thomas (Fig. 1-3, 7) teaches a method of manufacturing a duct, the method (method steps are inherently performed by showing the structures) comprising: 
generating a core structure ([0077], “core layer 60)
filling the core structure with foam to generate a foam-filled core structure ([0077], “core layer 60 comprises a sound-absorbing open-pore core material” and [0079], “core layer 60 comprises an open-pore foam material”.  Foam is inherently filled in the core structure);
coupling an air-impermeable duct wall (62, fig 7.  [0077] “The first cover layer 62 is designed so as to be airtight”) to an exterior surface (outer surface of core layer 60) of the core structure.
Thomas does not teach the core structure being a foam-filled honeycomb core structure including cavities that each only has a hexagonal shape with a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity; 
filling the plurality of hexagonal shaped cavities of the honeycomb core structure with foam to generate a foam-filled honeycomb core structure;
coupling an air-permeable rigid tube to an interior surface of the foam-filled honeycomb core structure, wherein the first hexagonal face of each of the plurality of hexagonal shaped cavities are coupled to an exterior wall of the air-permeable rigid tube;
the second hexagonal face of each the plurality of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall, wherein the air- impermeable duct wall includes a layer of film
Ayle teaches a honeycomb a foam-filled core structure (honeycomb structure 28, fig 2-3) comprising cavities (space inside each honeycomb structure individual hexagonal structure of honeycomb 28) that each only has a hexagonal shape (see fig 3) with a first hexagonal face (the surface facing sheet 44 shown in fig 2-3) at a first end (lower end as viewed in fig 2) of a hexagonal shaped cavity and a second hexagonal face (the surface facing sheet 42 as viewed in fig 2-3) at a second end (upper end as viewed in fig 2) opposite the first end of the hexagonal shaped cavity, wherein an air-impermeable duct wall (42, fig 2) includes a layer of film ([0028] “solid protective sheet 42”);
filling the plurality of hexagonal shaped cavities of the honeycomb core structure with foam to generate a foam-filled honeycomb core structure (see fig 2, foam is filled in the cavities).
As modified, Ayle’s foam-filled honeycomb core structure having plural cavities would replace the core structure 60 of Thomas.  Therefore the method steps of “coupling an air-permeable rigid tube to an interior surface (lower surface of Thomas’ core structure 60) of the foam-filled honeycomb core structure, wherein the first hexagonal face of each of the hexagonal shaped cavities are coupled to an exterior wall (upper surface of Thomas’ an air-permeable rigid tube 72) of the air-permeable rigid tube” and “coupling the air-impermeable duct wall to an exterior surface of the foam-filled honeycomb core structure” would be inherently performed.
It would have been obvious at the time of filing to modify Thomas as taught by Ayle to substitute the core structure with the foam-filled honeycomb core structure of Ayle in order to facilitate the acoustic performance of the acoustic liner while increase the structural strength of the acoustic liner as the same time.
Regarding claim 16, Thomas in view of Ayle teaches filling the plurality of hexagonal shaped cavities of the honeycomb core structure with the foam includes depositing the foam in the plurality of hexagonal shaped cavities or generating the foam within the plurality of hexagonal shaped cavities (Thomas teaches core structure filled entire space between air-permeable rigid tube and air-impermeable duct wall.  When adding honeycomb structure of Ayle to Thomas, foam material of Thomas would fill entire honeycomb structure.)
Regarding claim 18, Thomas in view of Ayle teaches the foam-filled honeycomb core structure has foam in the plurality of hexagonal shaped cavities such that the foam extends from the first hexagonal face of each of the hexagonal shaped cavities to the second hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities cavities (Thomas teaches core structure filled entire space between air-permeable rigid tube and air-impermeable duct wall.  When adding honeycomb structure of Ayle to Thomas, foam material of Thomas would fill entire honeycomb structure and foam material reaches two end hexagonal faces.).
Regarding claim 19, Thomas (Fig. 1-3, 7) teaches method (method steps are inherently performed by showing the completed structure) of installing a duct (air conditioning conduit 50, fig 7) on a vehicle (airplane 10, fig 1) comprising:
installing the duct (the air conditioning system in fig 1 includes ducts such as supply lines 34) in an environmental cooling system (the air conditioning system in fig 1) of the vehicle, the duct comprising:
an air-permeable rigid tube (formed by 72, fig 7.  [0097], “the second cover layer 72 is perforated; for example the second cover layer 72 comprises microperforation”) defining an interior layer;
a foam-filled core structure ([0077], “core layer 60 comprises a sound-absorbing open-pore core material” and [0079], “core layer 60 comprises an open-pore foam material”) having a tubular shape (as viewed in fig 3);
an air-impermeable duct wall (62, fig 7.  [0077] “The first cover layer 62 is designed so as to be airtight”).  
Thomas fails to teach the foam-filled core structure comprising cavities that each only has a hexagonal shape with a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity, the first hexagonal face of each of the hexagonal shaped cavities being coupled to an exterior wall of the air-permeable rigid tube; the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall, wherein the air- impermeable duct wall includes a layer of film.
Ayle teaches a foam-filled core structure (honeycomb structure 28, fig 2-3) comprising cavities (space inside each honeycomb structure individual hexagonal structure of honeycomb 28) that each only has a hexagonal shape (see fig 3) with a first hexagonal face (the surface facing sheet 44 shown in fig 2-3) at a first end (lower end as viewed in fig 2) of a hexagonal shaped cavity and a second hexagonal face (the surface facing sheet 42 as viewed in fig 2-3) at a second end (upper end as viewed in fig 2) opposite the first end of the hexagonal shaped cavity, wherein an air-impermeable duct wall (42, fig 2) includes a layer of film ([0028] “solid protective sheet 42”)
As modified, Thomas in view of Ayle teaches the first hexagonal face of each of the hexagonal shaped cavities being coupled to an exterior wall of the air-permeable rigid tube; the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall (When modified by Ayle, Thomas’s structure in fig 7 would have honeycomb cavities in core layer 60.  The first hexagonal face would be coupled to an exterior wall, which is an upper surface of 72 in Thomas fig 7.  The second hexagonal face would be coupled to an interior surface, which is a lower surface of 72 in Thomas fig 7).
It would have been obvious at the time of filing to modify Thomas as taught by Ayle to substitute the core structure with the foam-filled honeycomb core structure of Ayle in order to facilitate the acoustic performance of the acoustic liner while increase the structural strength of the acoustic liner as the same time.
Regarding claim 20, Thomas in view of Ayle teaches prior to installing the duct, removing a second duct, a muffler, or a combination thereof, and wherein installing the duct includes replacing one or more of the second duct, the muffler, or the combination thereof, with the duct (Thomas [0048] “commonly used pipe designs with the additional absorbers can be replaced”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20120267476) in view of Ayle (US 20140133964), further in view of Tomerlin (US 8393436).
Regarding claim 4, Thomas in view of Ayle teaches all the limitations of claim 3.
Thomas in view of Ayle fails to teach the open cell foam includes melamine foam.
Tomerlin teaches the open cell foam includes melamine foam (col 7 lines 37-38, “melamine foam or other suitable absorptive material”)
It would have been obvious at the time of filing to modify Thomas in view of Ayle as taught by Tomerlin since it has been held that selection of a known material based on its suitability for its intended use to yield predictable results only requires routine skill in the art (see MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20120267476) in view of Ayle (US 20140133964), further in view of Nagarajan (US 20130291990).
Regarding claim 5, Thomas in view of Ayle teaches all the limitations of claim 1.
Thomas in view of Ayle fails to teach the air-impermeable duct wall comprises a non-rigid insulation layer.
Nagarajan teaches an air-impermeable duct wall (duct structure of fig 8) comprises a non-rigid insulation layer (12.  Also [0038] “To provide for sufficiently flexible duct insulation, the insulation layer 12 of the duct insulation laminate 10 may include a non-woven batt or blanket of lofted fiber material, such as, for example, fiberglass or polyester.”.  The layer 12 can be fiberglass that is non-rigid).
It would have been obvious at the time of filing to modify Thomas in view of Ayle as taught by Nagarajan by adding a non-right insulation layer to the air-impermeable duct wall in order to prevent heat loss/transfer in the air conditioning duct of Thomas. 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20120267476) in view of Ayle (US 20140133964), further in view of Lembo (US 20110183096).
Regarding claim 10, Thomas in view of Ayle teaches all the limitations of claim 1, and the air-permeable rigid tube coupled to an interior surface (inner surface of core layer 60 in Thomas fig 7) of the foam-filled honeycomb core structure.
Thomas in view of Ayle fails to teach the air-permeable rigid tube comprises a layer of closed cell foam coupled to the interior surface of the foam-filled honeycomb core structure.
Lembo teaches a tube (10, fig 1.  [0016] “Product 10 may be a flexible duct liner, rigid duct board or tube”) comprises a layer of closed cell foam (See fig 1 and [0016] “a closed cell foam layer 14”) coupled to (via adhesive 16) an interior surface (upper surface.  Noted, the upper surface of layer 12.  [0016] “the closed cell foam layer 14 defines the airstream surface”, therefore the upper surface of layer 12 would be an interior surface of the layer 12) of a core structure (12, fig 1).
It would have been obvious at the time of filing to modify Thomas in view of Ayle as taught by Lembo by adding a layer of closed cell foam in order to produce a smoother tube interior to help reduce noise from the airflow.
Regarding claim 17, Thomas in view of Ayle teaches all the limitations of claim 15.
Thomas in view of Ayle fails to teach the air-permeable rigid tube comprises closed cell foam.
Lembo teaches a tube (10, fig 1.  [0016] “Product 10 may be a flexible duct liner, rigid duct board or tube”) comprises a layer of closed cell foam (See fig 1 and [0016] “a closed cell foam layer 14”).
It would have been obvious at the time of filing to modify Thomas in view of Ayle as taught by Lembo by adding a layer of closed cell foam in order to produce a smoother tube interior to help reduce noise from the airflow.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For new limitation, see rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Primary Examiner, Art Unit 3762